Citation Nr: 1627440	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 November 1965.  He died in January 1998.  The appellant is seeking to be recognized at the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Following the denial, the appellant submitted additional evidence within one year and also a statement in April 2011 that when liberally construed constitutes a notice of disagreement.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issue of entitlement to DIC benefits has been raised by the record.  Specifically, this claim originated as a claim for such benefits, however, the issue of entitlement to status as a surviving spouse was then adjudicated by the RO.  As such, the DIC claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is  referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 1980.

2.  Neither the Veteran nor the appellant ever filed for formal divorce.  

3.  The Veteran married E.M. in November 1984, however, this was not a legal or valid marriage. 

4.  The Veteran died in January 1998.

5.  The weight of the evidence shows that the appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran, however,  their separation was shown to have been by mutual consent for purposes of convenience, health, business, or any other reason that did not show intent on the part of appellant to desert the Veteran.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102, 3.159 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Given the favorable disposition below, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the appellant.

Law and Analysis

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, separation by mutual consent would constitute desertion if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357. 

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

In this case, the evidence of record shows that the Veteran was married several times.  He married B.F. in 1967 with a divorce certificate showing that the marriage
ended in divorce in November 1972.  The Veteran married N.S. in 1968 and a divorce certificate shows that the marriage ended in divorce in November 1975.  The Veteran married E.M., for the first time, in 1973, but this marriage ended in divorce in October 1976.  In September 1980, the Veteran married the appellant.  There is no evidence that a formal divorce occurred between the Veteran and the appellant, as confirmed by statements from the Clerk of the Circuit Court dated February 1998, February 2011, and February 2012.  

The evidence of record also shows that the Veteran then remarried E.M. in November 1984.  There is no evidence that a formal divorce occurred between the Veteran and E.M., however, the Board finds that this marriage was not valid under state law in Alabama.  The Veteran was already married to the appellant at the time of his remarriage to E.M. in November 1984.  Further, the Veteran was not formally divorced from the appellant at any time.  Therefore, under the laws of Alabama, the November 1984 marriage between E.M. and the Veteran was not a valid marriage and, therefore, was not a "marriage" for VA purposes under 38 C.F.R. § 3.1.  See also Ala. Code §§ 13A-13-1, 30-1-3, 30-1-4, 30-1-19.  As such, E.M. is not a surviving spouse of the Veteran.

Therefore, the appellant was the lawful spouse of the Veteran at the time of his death and the evidence shows that she has not remarried since his death.  However, the evidence of record also shows that the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Thus, the central issue in this case is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b).  

In May 1989, a civil action was filed by the appellant in order to obtain child support from the Veteran.  The appellant and the Veteran were shown to be residing in two separate locations in this pleading.

The Veteran submitted a statement to VA in December 1989 indicating that he was married to the appellant.  However, in July 1993, the Veteran then submitted a statement to VA, in part seeking apportionment of his benefits, stating that he and the appellant had permanently separated, effective March 1, 1993.  He stated that they had separated on and off for a while, but had finally decided to separate permanently, as he was sick and as a result was putting his family under a lot of stress due to his anger and frustration at not being well and not being a good husband and father.  He stated that they did not plan to divorce, as the children needed a father figure, but he could not handle the everyday pressures that a wife and young children placed on him.

In July 1993, the appellant also submitted a statement to VA in connection with a request to apportion the Veteran's benefits, wherein she stated that she was the estranged spouse of the Veteran and indicated that they had permanently separated as of March 1, 1993.  She stated that they were on friendly terms and that she would do anything he may need, but that they could no longer live together because of medical deterrents.  The Veteran and the appellant were noted to be living separately at that time.

A July 1993 declaration of status of dependents form submitted to VA by the Veteran indicated that he was separated and again noted that the Veteran and the appellant were living at two separate addresses.

VA granted the Veteran's and the appellant's request to apportion his benefits in January 1994.

In May 1994, the Veteran submitted a statement to VA indicating that two of the four children he had had with the appellant were now living with him permanently.  The appellant submitted a statement to VA and confirmed that the two youngest children were residing with the Veteran and the two oldest children remained in her household.  In September 1994, the Veteran submitted a form to VA indicating that the two children remained in his care and noted that his marital status was married, but not living with his spouse.  The Veteran and the appellant continued to note separate addresses in the above correspondence.

In a January 1995 statement, the Veteran referred to the appellant as his ex-wife and again indicated that two of the children were residing with him.  Correspondence between VA and both the Veteran and the appellant in 1995 and 1996 continued to show that the Veteran and the appellant were living at two separate addresses.

In support of her claim, the appellant submitted a statement to VA in March 2010, stating that she had been married to the Veteran at the time of his death and further stated that they had never separated during their marriage.  In April 2010 she reported that there were periods of separation because of the Veteran's health as the Veteran did not want his sons to see him bedridden.  In May 2010, the appellant stated that the Veteran would go to the hospital at times and then return home.  She further stated that she and the Veteran continued to live together for the sake of their young children and never applied for a divorce or annulment. 

The appellant also submitted three lay witness statements in support of her claim.  F.A. stated that she knew the Veteran and the appellant for many years and stated that the Veteran and the appellant lived happily together along with their children until the Veteran died.  A.E. stated that the Veteran and the appellant lived together in the unit across from her until the Veteran's death.  The appellant's sister also provided a lay statement that the Veteran had lived with the appellant with their four children until his death.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The claimant's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board finds that the evidence of record does not support that the Veteran and the appellant were living together continuously throughout the marriage.  
As set forth above, the evidence indicates that the appellant and Veteran did not continuously cohabitate from the date of their marriage to the date of his death. Indeed, the record shows that the Veteran and the appellant had not lived together since 1993.  Although, at times the appellant has reported that she and the Veteran did not separate, she has also offered testimony that the two mutually separated due to the Veteran's health condition.  Her statements, as to separating over the Veteran's health, are supported by the evidence of record.

In this regard, the Board finds that the most probative evidence are the July 1993 statements from the Veteran and the appellant themselves, made contemporaneously with their claim to apportion the Veteran's VA benefits.  The Board finds that the July 1993 statements from the Veteran and the appellant make clear that their separation was mutual and as a result of the Veteran's health condition.  Review of the July 1993 statements from both parties show language indicating such intent.  

In Alpough v. Nicholson, the Federal Circuit Court of Appeals held that under a proper interpretation of the statute, 38 U.S.C. § 101, a spouse can qualify as a surviving spouse if a separation was procured by the veteran even if there was no misconduct by the veteran. And under a proper interpretation of the regulation, 38 C.F.R. § 3.53(b), a separation by mutual agreement, without an intent by the Veteran's spouse to desert, does not break the continuity of cohabitation.  Alpough,, 490 F.3d 1352.

Based on the foregoing, the Board concludes that the appellant was the lawful spouse of the Veteran at the time of his death.  Although they did not live together continuously from the date of their marriage to the date of the Veteran's death, absent evidence to the contrary, their separation was due to the Veteran's health condition.  Finally, the appellant reports that she has not remarried since the death of the Veteran, and there is no indication that she has otherwise held herself out openly to the public to be the spouse of another person.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54. Given the evidence set forth above, such a conclusion cannot be made in this case. Resolving the benefit of the doubt in favor of the appellant, the Board finds that she is entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.


ORDER

The appellant's recognition as the surviving spouse of the Veteran for purposes of VA death benefits is granted.




____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


